Exhibit 99.1Press Release February 26, 2009 - Labwire Acquires New Aviation Client Brookshire, TX- Feb. 26, 2009 Labwire, Inc. (Pink Sheets: LBWR), a leading provider of employee screening solutions and canine security and surveillance services, announced that on February 19, 2009,it has executed a service agreement withanother aviation client with headquarters on the west coast with operations in 35 locations in 21 states. This client is recognized as a world leader in air freight and aviation services with a broad base of customers including other air carriers, aviation companies and governmental agencies. Final approval of operational issues with an “all go” was completed by phone conference on
